        Case 1:19-cv-09896-LGS-RWL Document 86 Filed 11/19/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 SHENZHEN SMOORE TECHNOLOGY, LTD., :
                                                              :   19 Civ. 9896 (LGS) (RWL)
                                              Plaintiff,      :
                                                              :           ORDER
                            -against-                         :
                                                              :
 ANUONUO INTERNATIONAL TRADE                                  :
 COMPANY, et al.,                                             :
                                              Defendants. :
 -------------------------------------------------------------:
                                                              X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on April 23, 2020, a Final Default Judgment and Permanent Injunction was

entered against the defaulting Defendants identified in the attached Appendix A (the “Defaulting

Defendants”). Dkt. No. 75.

        WHEREAS, by separate Order dated April 23, 2020, the matter was referred to

Magistrate Judge Robert W. Lehrburger for an inquest on damages. Dkt. No. 76.

        WHEREAS, on October 23, 2020, Judge Lehrburger issued a Report and

Recommendation (the “Report”) on an inquest on damages to award Plaintiff statutory damages

in the amount of $50,000 against each Defaulting Defendant and, pursuant to 28 U.S.C. §

1961(a), post-judgment interest “on any money judgment . . . . [to] be calculated from the date of

the entry of the judgment, at a rate equal to the weekly average 1-year constant maturity Treasury

yield, as published by the Board of Governors of the Federal Reserve System, for the calendar

week preceding[] the date of the judgment.” Dkt. No. 84.

        WHEREAS, as stated in the Report, the parties had fourteen (14) days to file written

objections to the Report. Dkt. No. 21.

        WHEREAS, no objections were timely filed.

        WHEREAS, in reviewing a magistrate judge’s report and recommendation, a district
       Case 1:19-cv-09896-LGS-RWL Document 86 Filed 11/19/20 Page 2 of 2


judge “may accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). “In a case such as this one, where no timely

objection has been made, a district court need only satisfy itself that there is no clear error on the

face of the record.” Jones v. Berryhill, No. 18 Civ. 11233, 2020 WL 1503507, at *1 (S.D.N.Y.

Mar. 30, 2020) (internal citations and quotation marks omitted).

       WHEREAS, the Court finds no clear error on the face of the record. It is hereby

       ORDERED that the Report is adopted in full, for the reasons stated in the Report.

       The Clerk of Court is respectfully directed to enter a default judgment in favor of Plaintiff

and against each of the Defaulting Defendants, in the amount of $50,000 in statutory damages,

per Defaulting Defendant, plus post-judgment interest “[to] be calculated from the date of the

entry of the judgment, at a rate equal to the weekly average 1-year constant maturity Treasury

yield, as published by the Board of Governors of the Federal Reserve System, for the calendar

week preceding[] the date of the judgment.” Dkt. No. 84. Upon entry of default judgment against

the Defaulting Defendants, the Clerk of Court is directed to close this case.



Dated: November 12, 2020
       New York, New York




                                                   2
